Title: [Diary entry: 13 May 1787]
From: Washington, George
To: 

Sunday. 13th. About 8 Oclock Mr. Corbin and myself set out, and dined at Chester (Mrs. Withy’s) where I was met by the Genls. Mifflin (now Speaker of the Pennsylvania Assembly) Knox and Varnum—The Colonels Humphreys and Minges and Majors Jackson and Nicholas—With whom I proceeded to Philada. At Grays Ferry the City light horse commanded by Colo. Miles met me, and escorted me in by the Artillery Officers who stood arranged & saluted me as I passed. Alighted through a crowd at Mrs. Houses—but being again warmly and kindly pressed by Mr. & Mrs. Rob. Morris to lodge with them I did so and had my baggage removed thither. Waited on the President, Doctr. Franklin as soon as I got to Town. On my arrival, the Bells were chimed.